Exhibit 10.1

LEASE


THIS LEASE (“Lease”) is made and entered into as of this 28th day of August,
2008, by and between BANK RENTALS, LLC, an Indiana limited liability company
with an address of 5006 Upper River Road, Jeffersonville, Indiana 47130
(“Lessor”), and 1ST INDEPENDENCE BANK, INC., a Kentucky corporation with an
address of 8620 Biggin Hill Lane, Louisville, Kentucky 40250 (“Lessee”).
 
WITNESSETH:
 
WHEREAS, Lessor owns and operates a building containing approximately 4,748
square feet of total gross building area and 4,294 square feet of net rentable
area located at 1711 East 10th Street, Jeffersonville, Indiana (the “Building”);
 
WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease from
Lessor, certain office space in the Building (the “Premises”) consisting of
approximately 2,147 square feet on the first floor of the building and
approximately 1,248 feet of shared space on the second floor of the Building.
 
NOW, THEREFORE, in consideration of the rents herein reserved, the other terms
and conditions hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each of the
parties hereto, Lessor and Lessee hereby agree as follows:
 
SECTION 1.                                PREMISES
 
 
1.1.
Upon the terms and conditions hereinafter set forth, Lessor does hereby lease to
Lessee, and Lessee does lease from Lessor, the Premises, together with (a) all
other improvements, furniture, fixtures and equipment presently located in the
Premises, (b) reasonable rights of ingress and egress to the Premises by
automobile and truck, (c) the nonexclusive use of the common areas with other
lessees of the Building, subject to (y) all rights of way or use, servitudes,
licenses, tenements, hereditaments, appurtenances and easements now or hereafter
belonging to or affecting the Premises (the “Permitted Exceptions”), and (z) the
other terms and provisions of this Lease.

 
 
1.2.
Notwithstanding anything contained herein to the contrary, Lessee acknowledges
and agrees that this Lease is subject to all of the terms and conditions set
forth in the Permitted Exceptions and Lessee shall comply with the Permitted
Exceptions as though Lessee is the fee owner of the Premises.

 
 
1.3.
Except as set forth herein, Lessee accepts possession of the Premises as of the
Commencement Date, in its condition “As is, where is, with all faults”.

 
SECTION 2.                                TERM
 
 
2.1.
Subject to early termination as set forth herein, Lessee will have and hold the
Premises for an initial term of five (5) years commencing August 28, 2008 (the

 

 
 
 

--------------------------------------------------------------------------------

 

“Commencement Date”) and ending on August 28, 2013 (the “Initial Term”), subject
to the renewal/extension provisions of Exhibit A attached hereto and made a part
hereof.  The Initial Term and any renewal or extension terms set forth herein
shall collectively be referred to as the “Term.”
 
 
2.2.
At any time following the first eighteen (18) months of this Lease, either party
shall have the right to terminate this Lease upon at least twelve (12) months
prior written notice to the other party.

 
SECTION 3.                                RENT, SURVIVAL OF OBLIGATIONS
 
 
3.1.
Lessee covenants to pay to Lessor at its notice address, or at such place or to
such person as Lessor may designate in writing from time to time, base rent for
the Premises (“Base Rent”) as follows: from the Commencement Date through the
expiration of the Initial Term (as may be extended per Exhibit A attached hereto
and made a part hereof), Base Rent will be $18,000 per year, payable in equal
monthly installments of $1,500 each.

 
 
3.2.
Base Rent shall be payable in advance on or before the first day of each
calendar month during the Term in lawful money of the United States of America
at the notice address of Lessor set forth herein or as may otherwise directed by
Lessor in writing, from time to time, without demand, set off or counterclaim,
except as otherwise specifically provided herein.

 
 
3.3.
Lessee also covenants to pay and discharge during the Term, when the same will
become due, any and all other amounts, liabilities and obligations which Lessee
assumes or agrees to pay or discharge pursuant to this Lease, together with
every fine, penalty, interest and cost which may be added for non-payment or
late payment thereof, and in the event of any failure on the part of Lessee to
pay or discharge any of the same, Lessor will have all rights, powers and
remedies provided herein or by law or equity or otherwise in the case of
non-payment of the Rent.  Lessee will also pay to Lessor on demand interest at
the annual rate of four per cent (4%) over the then existing prime rate of
interest charged by Citibank, N.A., New York, New York (but not to exceed the
rate allowable by law) (“Default Rate”) on all amounts of Additional Rent (as
such term is defined below) which are overdue for ten (10) days or more, from
the due date thereof until paid in full.

 
 
3.4.
Lessor may (upon written notice to Lessee and the expiration of the applicable
grace period) but shall not be obligated to, make any payment or perform any act
required hereunder to be made or performed by Lessee with the same effect as if
made or performed by Lessee, provided that no entry by Lessor upon the Premises
for such purpose shall constitute or be deemed to be an eviction of Lessee and
shall not waive or release Lessee from any obligation or default hereunder.  All
sums so paid by Lessor and all costs and expenses incurred by Lessor in
connection with the performance of any such act, together with interest thereon
from the date paid by Lessor at the Default Rate, shall be payable by Lessee
promptly upon demand..

 

-2-
 
 

--------------------------------------------------------------------------------

 

SECTION 4.
ADDITIONAL RENT

 
In addition to the Base Rent provided for above, Lessee shall pay its Pro Rata
Share of Total Operating Expenses (as defined hereinafter) for the Building for
each calendar year (which shall be deemed additional rent).
 
 
4.1.
Lessee’s “Pro Rata Share of Total Operating Expenses” shall be 64.50%
(calculated as 2,147 + ½ of 1,248 / 4,294) multiplied by the Total Operating
Expenses (as hereinafter defined).  Any partial calendar year shall be prorated.

 
 
4.2.
“Total Operating Expenses” shall include, but are not limited, to the following
expenses incurred in the operation of the Building:

 
 
(a)
All real property taxes and assessments and other taxes and assessments of any
nature levied and assessed against the Building and the land on which it is
situated (“Real Estate”), or assessed against Lessor as a result of the Building
and Real Estate (but excluding personal property, estate, inheritance and income
taxes of Lessor) (collectively referred to herein as “Real Estate Taxes”);

 
 
(b)
all expenses incurred by Lessor in connection with the operation, maintenance
and repair of the Building and Real Estate;

 
 
(c)
costs of resurfacing, repainting, and restriping the parking areas;

 
 
(d)
cleaning and other janitorial services;

 
 
(e)
snow and ice removal, and security services;

 
 
(f)
landscaping;

 
 
(g)
directional signs and other markers;

 
 
(h)
all improvements, machinery, and equipment used in connection with the Building
and Real Estate, including the heating, ventilation and air-conditioning system;

 
 
(i)
water, sewer, electrical and other utility charges other than any separately
billed charges paid directly by Lessee; and

 
 
(j)
premiums on public liability and fire and extended coverage insurance.

 
 
4.3.
From time to time, Lessor shall reasonably estimate (or re-estimate) the amount
of the Total Operating Expenses payable by Lessee for any whole or partial lease
year during the Term.  Lessee shall pay, as Additional Rent, equal monthly
installments of its Pro Rata Share of the Total Operating Expenses during such
whole or partial lease year.  Within ninety (90) days after the end of each
lease year, Lessor shall provide to Lessee a statement showing the actual Pro
Rata

 

-3-
 
 

--------------------------------------------------------------------------------

 

Share of Total Operating Expenses for the preceding lease year.  Within thirty
(30) days after Lessee’s receipt of such statement, Lessee shall pay to Lessor,
or Lessor shall credit against the next Base Rent payment(s) due (unless such
statement is for the last Lease Year of the Term, in which event Lessor shall
promptly return any over-payment to Lessee), as the case may be, the difference
between the actual amount of Lessee’s Pro Rata Share of the Total Operating
Expenses for the preceding calendar year and the estimated amount paid by Lessee
for said calendar year.
 
 
4.4.
Lessee shall have the right to cause an audit to be performed at Lessee’s sole
cost and expense of Lessor’s operations and books and records pertaining to the
Total Operating Expenses and Lessee’s Pro Rata Share of Total Operating
Expenses, so long as: (a) Lessor is given reasonable notice; (b) such audit is
conducted during normal business hours at Lessor’s office and (c) Lessor is
reimbursed for reasonable costs of copies incurred in the course of such
audit.  If Lessor has overstated any of those items, within thirty (30) days
after demand by Lessee accompanied by Lessee's verification of such overcharges,
Lessor shall reimburse Lessee for all such overcharges.  If such overcharges
exceed 5%, Lessor shall reimburse Lessee for such overcharges plus interest at
the rate of 8% per annum and the reasonable cost of the audit.

 
SECTION 5.                                USE OF PREMISES
 
 
5.1.
Lessee may use the Premises for the conduct of all lawful business and
activities which it or any affiliate is authorized by law to engage in and
conduct as a financial institution, both directly and through its subsidiaries,
and for such other lawful use as may be approved by Lessor in writing, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, Lessee will not use, or permit any person to use, the Premises for any
use or purpose in violation of any applicable (i) governmental law, rule or
regulation, or (ii) the Permitted Exceptions.  Notwithstanding anything in
Section 5.2 to the contrary, Lessee and its subtenants may not use the Premises
for the storage, distribution, or manufacture of Contaminants, as that term is
defined in Exhibit B attached hereto and made a part hereof.  Lessee may not
install an underground storage tank or tanks on the Premises without the
Lessor’s prior written consent, which consent the Lessor may withhold in its
sole discretion.

 
 
5.2.
Lessee agrees, at its sole cost and expense, to comply with all Environmental
Laws, as that term is defined in Exhibit B attached hereto and made a part
hereof, and all governmental notices, orders and requirements pursuant to
Environmental Laws that relate to Lessee’s use or occupancy of the Premises;
provided, however, that nothing herein shall be construed to require Lessee to
bear any expense or liability arising solely out of Lessee’s status as a lessee
or occupant of the Premises.  Lessee will not permit or cause any Contaminants
to be brought upon, placed, held, stored, located, or disposed of on, under,
from or at the Premises, other than in compliance with all Environmental
Laws.  Lessee will (i) provide Lessor with copies of all communications between
Lessee and any governmental

 

-4-
 
 

--------------------------------------------------------------------------------

 

agencies or other authorities related to Contaminants brought upon, placed,
held, located, stored or disposed of on, under, from or at the Premises or
related to the violation or alleged violation of any Environmental Laws with
respect to Lessee’s use or occupancy of the Premises, (ii) permit Lessor, at
Lessor’s discretion, to participate in any proceeding brought by a government
agency or authority, or a third party, with respect to Contaminants brought
upon, placed, held, located, stored or disposed of on, under, from or at the
Premises with respect to Lessee’s use or occupancy of the Premises or the
violation or alleged violation of any Environmental Laws with respect to
Lessee’s use or occupancy of the Premises, and (iii) permit Lessor, from time to
time at Lessor’s discretion, to conduct tests, analyses and investigations of
the environmental conditions relative to Lessee’s use or occupancy of the
Premises.  The expense of Lessor’s participating in a proceeding pursuant to the
foregoing clause (ii) will be borne by Lessee.  The expense of tests, analyses
and investigations conducted pursuant to the foregoing clause (iii) will be
borne by Lessee, to the extent that Lessor requires any such tests, analyses or
investigations because of a reasonable concern by Lessor, based upon an
inspection of the Premises by Lessor or Lessor’s agents or contractors, with
respect to environmental conditions relative to Lessee’s use or occupancy of the
Premises; otherwise, the expense of such tests, analyses and investigations will
be borne by Lessor.  Additionally, Lessor shall have the further right to enter
onto the Premises, in such a manner and at such times as necessary to comply
with Lessee’s reasonable security requirements and to avoid unreasonable
interference with Lessee’s business operations at the Premises, to perform any
necessary Clean-up (as defined on Exhibit B attached hereto and made a part
hereof).
 
 
5.3.
In addition to the foregoing, Lessee agrees, at its sole cost and expense, to
(i) comply with all laws, codes, orders, rules, regulations and requirements of
all governmental or other authorities having jurisdiction over the Premises
(collectively, “Laws”), and (ii) cause the Premises to comply with all Laws.

 
SECTION 6.                                UTILITIES AND SERVICES
 
 
6.1.
Lessor shall furnish the Premises with equipment and connections for all
utilities, including gas, electricity, telephone, water and sewer service, and
shall replace the same at its own expense, if necessary, unless such replacement
is caused by the intentional actions of Lessee (other than normal wear and
tear).  Lessee’s occupancy and possession of the Premises shall be evidence of
Lessee’s determination that such equipment and connections are of sufficient
capacity to provide for the conduct of Lessee’s business and the comfortable
occupancy and use of the Premises.  Notwithstanding the foregoing, and subject
to Section 4 hereinabove, Lessor shall provide and pay for all gas, electricity,
water and sewer charges and assessments with respect to the Premises.

 
 
6.2.
Lessor agrees to be diligent and to use commercially reasonable efforts to
restore any services which it is obligated to provide under the terms of this
Lease in the event that any temporary failures, stoppages, interruptions, or
discontinuances of

 

-5-
 
 

--------------------------------------------------------------------------------

 

such services occur.  Should any utilities or services with respect to the
Premises fail, stop, or be interrupted or discontinued for any reason, then all
Base rent and additional rent payable hereunder shall abate if any such failure,
stoppage, interruption or discontinuance continues for ten (10) business days
(until completely restored) and Lessee shall have the right to terminate this
Lease and all of its obligations hereunder if any such failure, stoppage,
interruption or discontinuance continues for thirty (30) days.
 
SECTION 7.                                INSURANCE
 
 
7.1.
During the term of this Lease, Lessor shall maintain fire and extended coverage
insurance for the full replacement value of the Building, including all personal
property and equipment therein, and the Real Estate, but shall not protect
Lessee's property in the event of damage however caused.  Lessee shall be
responsible for insuring its property located on or at the Premises, and neither
Lessor nor any other occupant of the Building shall be liable to Lessee for
damage to Lessee's property, unless caused by the intentional act, negligence,
or willful misconduct or omission of Lessor or its agents or employees or any
other occupant.  All insurance policies maintained by Lessor or Lessee as
required or permitted under this Lease shall contain an agreement by the insurer
waiving the insurer's right of subrogation against the other party to this Lease
or agreeing not to acquire any rights of recovery which the insured has
expressly waived prior to loss.  Lessor and Lessee each hereby waives and
releases any and all rights of recovery which either might have against the
other for any loss or damage, whether or not caused by any alleged negligence of
the other party, its agents, licensees or invitees, to the extent that such loss
or damage is covered by any insurance required or permitted to be maintained
under this Lease.

 
 
7.2.
Lessor shall not be liable to Lessee or any other person and Lessee shall
indemnify and save Lessor harmless from any and all liability, loss, damage,
injury (including death), cost or expense, including reasonable attorneys' fees,
arising or resulting from the condition of the Premises, from any occurrence or
happening in or about the Premises or from any act or neglect of Lessee or its
employees, agents, contractors, licenses or invitees, unless such damage, injury
or death is the direct result of the negligence or intentional misconduct of
Lessor or its employees or agents.  Lessee shall not be liable to Lessor or any
other person and Lessor shall indemnify and save Lessee harmless from any and
all liability, loss, damage, injury (including death), cost or expense,
including reasonable attorneys' fees, arising or resulting from the condition of
the Building (other than the Premises), from any occurrence or happening in or
about the Building (outside of the Premises) or from any act or neglect of
Lessor or its employees, agents, contractors, licenses or invitees, unless such
damage, injury or death is the direct result of the negligence or intentional
misconduct of Lessee or its employees or agents.

 

-6-
 
 

--------------------------------------------------------------------------------

 

SECTION 8.
LIENS AND ENCUMBRANCES

 
Lessee will not cause or permit to stand, through any action taken by it, any
mechanics’, laborer’s, materialman’s or other lien against the Premises or
building or improvement thereon in connection with work of any character
performed or material furnished to said Premises. Nothing in this Lease may be
construed as creating an agency relationship between Lessor and Lessee for
purposes of performing alterations, improvements, or repairs.  If Lessee in good
faith desires to contest the validity or amount of any such lien, Lessor agrees
to cooperate in the institution, defense and maintenance of any such action or
proceeding, provided that Lessee will indemnify and hold Lessor harmless from
any and all expenses, costs and liabilities in connection with any such
contest.  Any such action or proceeding may be instituted and maintained by
Lessee only if and so long as the enforcement of any such lien, by sale or
otherwise,  will be stayed by reason of such action or proceeding or by bond
filed or a monetary deposit paid into court as a part of such action or
proceeding.  Promptly after the determination of any such contest adverse to the
Lessee and prior to the enforcement of any such lien, Lessee will pay and
discharge the amount of any such lien, together with any related interest, costs
and penalties.
 
SECTION 9.                                MAINTENANCE AND REPAIR
 
 
9.1.
Except as provided herein, Lessor shall, at its sole cost and expense, provide
all repairs, maintenance and replacements required to keep and maintain the
Building, the common areas, and the Premises, including, with respect to the
Premises and by way of limitation, the roof, subfloor and structural components,
doors, windows, locks and mechanical, electrical, plumbing, and service elements
serving the Premises, in a good condition and in compliance with all
governmental laws, rules and regulations.  In the event Lessor fails to timely
provide such repairs and maintenance, Lessee may, but shall not be obligated to,
make such repairs and maintenance after ten days’ prior written notice to Lessor
(except in the case of an emergency, in which case no notice shall be
required).  If Lessor fails to commence any such repairs or maintenance with due
diligence following notice thereof from Lessee, and if Lessee so elects to make
such repairs or maintenance, all necessary costs and expenses so incurred by
Lessee in making such repairs or maintenance shall promptly be paid by Lessor to
Lessee upon demand.

 
 
9.2.
Notwithstanding the foregoing Section 9.1, Lessor shall not be required to make
any repairs to the Premises made necessary primarily as a result of the acts,
omissions, or negligence of Lessee (or its employees or invitees), except when
such damage is covered by warranty or insurance and then only to the extent of
the proceeds of such warranty or insurance.  Lessee shall be responsible for all
such damage caused by Lessee not covered under warranty or by insurance.  In
addition, Lessee shall, at its own cost and expense, replace any cracked or
broken glass, including plate glass, in the interior and exterior windows and
doors of the Premises, provided Lessor will replace any glass that is cracked or
broken by settling of the Building or Lessor’s or its employees’ or agents’
acts.

 

-7-
 
 

--------------------------------------------------------------------------------

 

SECTION 10.                                ALTERATIONS
 
Lessee shall not make or allow to be made any alterations, installations,
additions or improvements in or to the Premises, or place safes, vaults, or
other heavy furniture or equipment within the Premises, without Lessor’s prior
written consent, which consent shall not be unreasonably withheld or delayed;
provided, however, Lessee shall have the right, without Lessor’s consent, to
construct additional or alternate facilities in the Premises for housing
Lessee’s ATMs (whether now located in the Premises or not), as deemed reasonably
necessary by Lessee.  Lessor consents to the presence of all safes, vaults,
heavy furniture and equipment which is situated on or in the Premises on the
Commencement Date.  All alterations, installations, additions, or improvements,
other than movable furniture, movable equipment (including, without limitation
Lessee’s ATMs), other personal property and movable trade fixtures, made by
Lessee to the Premises shall remain upon and be surrendered with the Premises
and become the property of Lessor at the expiration or termination of this Lease
or the termination of Lessee’s right to possession of the Premises.  Lessee, at
its sole cost and, on or before the expiration or termination of this Lease,
shall remove all of Lessee’s property from the Premises and repair all damage
caused by such removal.  All such removal of Lessee’s property shall be
completed promptly and in a good and workmanlike manner and shall be performed
in such a manner that no mechanic’s, materialman’s or other similar liens shall
attach to Lessee’s leasehold estate, and in no event shall Lessee permit, or be
authorized to permit, any such liens or other claims to be asserted against
Lessor or Lessor’s rights, estate, and interests with respect to the Premises or
this Lease.  In the event Lessee fails to remove Lessee’s property on or before
the expiration or termination of this Lease, the signs shall become the property
of Lessor without any credit or compensation to Lessee, and Lessor may, but is
not obligated to, remove and store or dispose of the signs and Lessee shall be
liable to Lessor for all costs incurred by Lessor in connection therewith.
Lessee shall indemnify and hold Lessor harmless from all loss, damage, cost,
expense, and liability in connection with such removal, storage, or disposal.
 
SECTION 11.                                SURRENDER OF PREMISES
 
Upon the expiration or earlier termination of this Lease (by lapse of time or
otherwise), Lessee shall deliver up and surrender the Premises to Lessor, in the
same condition as when Lessee took possession, except for (i) normal wear and
tear, (ii) damage from casualty and the elements, (iii) loss from condemnation,
and (iv) repairs and maintenance which Lessee is not specifically obligated
under this Lease to repair, failing which Lessor may restore the Premises to
such condition, order and repair at Lessee’s reasonable expense, payable by
Lessee to Lessor within twenty (20) days after the date upon which Lessee
receives a bill from Lessor therefor.  Any such bill shall be provided to Lessee
within thirty (30) days of the expiration or earlier termination of this
Lease.  The provisions of this Section 11 shall survive expiration or earlier
termination of this Lease during such thirty (30) day period and provided such
bill is timely submitted to Lessee during such period, until such bill is paid
by Lessee or otherwise until such issue is resolved by the parties.
 
SECTION 12.                                HOLDOVER
 
If Lessee remains in possession of the Premises after the expiration of the Term
hereof without having first extended this Lease by written agreement with
Lessor, Lessee shall be
 

-8-
 
 

--------------------------------------------------------------------------------

 

deemed to be a tenant for month-to-month only, at a Base Rent equal to one
hundred twenty-five percent (125%) of the Base Rent payable during the last
month of the Term, and in all other respects, except for the duration of the
Term, the provisions of this Lease shall govern the rights and liabilities of
Lessor and Lessee.
 
SECTION 13.                                DEFAULT
 
 
13.1.
Any of the following shall constitute an event of default by Lessee under this
Lease (an “Event of Default”):

 
 
(a)
Lessee’s failure to pay any amount(s) due hereunder to Lessor within ten (10)
days after Lessee receives notice from Lessor that such payment is due, provided
that Lessor shall only be obligated to provide such notice to Lessee twice in
any twelve (12) month period during the Term;

 
 
(b)
Lessee’s failure to perform or observe any other obligation or covenant of
Lessee hereunder after a period of thirty (30) days or the additional time, if
any, that is reasonably necessary to promptly and diligently cure the failure,
so long as such cure is commenced within such thirty (30) day period and pursued
to completion;

 
 
(c)
Lessee’s failure to vacate or stay any of the following within ninety (90) days
after they occur:

 
 
(i)
a petition in bankruptcy is filed by or against Lessee;

 
 
(ii)
Lessee is adjudicated as bankrupt or insolvent;

 
 
(iii)
a receiver, trustee, or liquidator is appointed for all or a substantial part of
Lessee’s property; or

 
 
(iv)
Lessee makes an assignment for the benefit of creditors.

 
 
13.2.
If an Event of Default shall have occurred and be continuing, then in such
event, Lessor may thereupon, to the extent permitted by applicable law, (a) take
possession of the Premises and relet the same without such action being deemed
an acceptance of a surrender of this Lease or in any way terminating Lessee’s
liability hereunder, and in such event of reletting Lessee shall remain liable
to pay the Base Rent and other amounts due hereunder plus any reasonable
expenses, including reasonable attorneys’ fees, incident to such repossession
and reletting, less the net amount realized for such reletting, or (b)Lessor may
perform the obligations and covenants of Lessee and collect the cost of such
performance as additional rent plus interest at the rate of eight percent (8%)
per annum on such expenditures, or (c) Lessor, at its option, may, with notice
to Lessee, terminate this Lease, or (d) Lessor, at its option, may exercise any
other remedy available to it at law or in equity.  The remedies of Lessor shall
be cumulative, and no one of them shall be construed as exclusive of any other
or of any remedy provided by law.

 
 

-9-
 
 

--------------------------------------------------------------------------------

 
 
 
 
13.3.
Notwithstanding the foregoing or anything to the contrary contained herein,
Lessor acknowledges and agrees that in the Event of a Default hereunder by
Lessee, Lessor will act in a commercially reasonable manner and use reasonable
efforts to mitigate any damages arising from such default.  Without limiting the
generality of the foregoing, Lessor shall mitigate its damage by making
reasonable efforts to relet the Premises on reasonable terms.  Lessor may relet
for a shorter or longer period of time than the Term and make any necessary
repairs or alterations to prepare the Premises for reletting.  Lessor may relet
on any reasonable terms, including a reasonable amount of free rent.  If Lessor
relets for a period of time longer than the current Term, then any special
concessions given to the new Lessee shall be allocated throughout the entire
reletting Term so as to not unduly reduce the amount of consideration received
by Lessor during the remaining period of Lessee’s Term.

 
 
13.4.
If Lessor fails to perform or observe any obligation or covenant of Lessor
hereunder within thirty (30) days of Lessor’s receipt of notice thereof from
Lessee (or if such failure is of such nature that it cannot be completely cured
within such thirty (30) day period, if Lessor does not commence such curing
within such thirty (30) day period and thereafter proceed with reasonable
diligence and in good faith to cure such failure), then Lessee may immediately
terminate this Lease and all of its obligations hereunder and/or cure such
failure at Lessor’s cost and expense and/or pursue any other available remedy at
law or in equity.  The remedies of Lessee shall be cumulative, and no one of
them shall be construed as exclusive of any other remedy.

 
SECTION 14.                                WAIVER
 
No consent or waiver, express or implied, by either party hereto with respect to
any breach or default by the other party in the performance of any of the
covenants or obligations of such other party under this Lease shall be deemed or
construed to be a consent to or waiver of any other such breach or default.
 
SECTION 15.                                FIRE AND CASUALTY
 
In the event the Premises are totally or substantially destroyed by fire or
other casualty and the same cannot reasonably be repaired and fully restored
within one hundred eighty (180) days from the date of such casualty, Lessor or
Lessee may terminate this Lease effective as of the date of such casualty by
written notice to the other party at any time within sixty (60) days of the date
of the casualty.  If the Premises should be damaged by fire or other casualty,
but not totally substantially destroyed, then such damaged part of the Premises
shall be reconstructed and restored, at Lessor's expense, to substantially the
same condition as it was prior to the casualty; provided, however, that if
Lessee has made any additional improvements, Lessee shall reimburse Lessor for
the cost of reconstructing the same.  If such casualty damage prevents Lessee
from carrying on its normal business activity in the Premises to any extent,
Base Rent and additional rent shall be abated in the proportion which the
approximate area of the damaged part bears to the Leased Area from the date of
the casualty until completion of the reconstruction repairs, and this Lease
shall continue in full force and effect for the balance of the Term.  Lessor
shall use

-10-
 
 

--------------------------------------------------------------------------------

 

reasonable diligence in completing such reconstruction repairs, but in the event
Lessor fails to fully complete the same within one hundred eighty (180) days
from the date of the casualty, Lessee may, at its option, terminate this Lease
by giving Lessor written notice of such termination within thirty (30) days
after such 180 day period, whereupon both parties shall be released from all
further obligations and liability hereunder, except for those that expressly
survive the expiration or earlier termination of this Lease.


SECTION 16.                                LESSOR’S RIGHT OF ENTRY
 
Lessor reserves the right, subject to the condition set forth below, to enter
the Premises at reasonable times to inspect same, to show the Premises to
prospective purchasers or tenants and to mortgagees, and to make such repairs,
alterations, decorations, improvements and additions as are required under the
terms of this Lease or as Lessor deems reasonably necessary or desirable for the
safety, preservation, or improvement of the Premises.  Except in the case of an
emergency or as otherwise agreed by Lessee, (i) Lessor shall give Lessee at
least twenty-four (24) hours’ notice of any such entry (which notice, in the
case of conducting an inspection, may be oral notice, provided that Lessee
actually receives such notice), (ii) such entries shall be made subject to
Lessee’s normal and reasonable security requirements, (iii) such entries shall
be during Lessee’s normal business hours, and (iv) Lessor shall use reasonable
efforts to minimize any inconvenience to Lessee and any interference with
Lessee’s business operations in the Premises.
 
SECTION 17.                                EMINENT DOMAIN
 
In the event the Premises, or any part thereof or interest therein, or any
building or improvement thereon, is taken or condemned for a public or
quasi-public use, or is conveyed in lieu thereof (herein referred to as a
“condemnation”), the rights of the Lessor and Lessee in respect of the
condemnation proceeding and the condemnation proceeds and the effect of such
condemnation proceeds on the terms of this Lease will be as follows:
 

 
17.1.
Any condemnation allowance or award or judgment relating thereto, allowed or
awarded to the Lessor or Lessee and any interest thereon (“condemnation
proceeds”) will be paid to the Lessor to be held and dealt with as provided in
subparagraphs 17.2 through 17.5 of this Section, excluding any special award
for, or portion of award allowable and allocated to, the Lessee for the taking
of the Lessee’s personal property on the Premises including trade fixtures (and
not for Lessee’s interest in the Premises or in the building and improvements
located on the Premises) or as special damages to the Lessee for disturbance of
use, injury to business, relocation, storage or the like.

 

 
17.2.
If the condemnation results in a taking of all of the Premises, the condemnation
proceeds will be applied in the following order:

 
(a)
In satisfaction and discharge of all special assessments, if any, including both
principal and interest, levied on the Premises or any part thereof for benefits
resulting from the improvements for which or in conjunction with which the
condemnation was effected.

 

-11-
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
In reimbursement to Lessee of any amounts paid by it for real estate taxes or
special assessments and which are included in the award, plus a pro rata portion
of the interest, if any, constituting part of the award.

 

 
(c)
To the Lessor, up to and not exceeding the Premises Value.

 

 
(d)
The balance, if any, to the Lessee as and for its own property.

 

 
17.3.
In the event more than 25% of the Premises is taken in condemnation proceedings,
Lessee may either terminate this Lease by notice to Lessor within 15 days of the
effective date of such taking, or, at its option, retain the Premises. In the
event Lessee fails to notify Lessor of such termination within such 15 day
period, Lessee will be deemed to have elected to retain the Premises. In the
event (i) less than 25% of the Premises is taken or (ii) more than 25% of the
Premises is taken and Lessee does not elect to terminate this Lease, Lessee will
restore the Premises to proper rentable condition forthwith, without abatement
of rent.  If the Lease is terminated pursuant to this subsection, all
condemnation proceeds up to the Premises Value, will be payable to Lessor, and
any proceeds in excess of the Premises Value will be payable to Lessee.  If the
Lease is not terminated, the condemnation proceeds for the partial taking will
be payable to Lessee.  Any award for taking of and/or damage to any part of the
Premises which is not spent for restoration will be for the account of Lessee.

 

 
17.4.
If the condemnation will result in a taking of all the Premises, this Lease will
terminate when the condemnor will take possession of the Premises, and the rent
hereunder will thereupon cease to accrue, but without affecting the
enforceability of any rights under this Section 17 or any other accrued or
contingent rights and obligations of the parties under this Lease.

 

 
17.5.
The foregoing provisions of this Section 17 will not be construed so as to deny
either the Lessee or the Lessor the right to appeal or defend an appeal of the
award allowed or covering its interest in the Premises to the district court or
any other court having jurisdiction, whether or not the effect of the appeal
will be to delay the taking or the final determination of allocation of the
award.  The amount of the award, as used in this Section 17, refers to the award
as finally determined in the condemnation proceedings or as accepted by the
Lessor and the Lessee.

 
SECTION 18.                                SIGNS
 

 
18.1.
Lessee shall have exclusive signage rights on the Premises (including, without
limitation, the building located on the Premises) during the Term (and any
applicable renewal term).

 

 
18.2.
All  signs, banners, lettering, placards, decorations, and advertising media
that can be viewed from the exterior of the Premises shall conform in all
respects to the requirements, if any, of all applicable laws, codes, and
ordinances.   All signs shall be kept in good condition and in proper operating
order at all times.  On or before the expiration or earlier termination of this
Lease, Lessee shall have the

 

-12-
 
 

--------------------------------------------------------------------------------

 

right to remove all signs and in connection with any such removal shall restore
the surface to which the signs were attached to their original condition at
Lessee’s expense.  In the event Lessee fails to remove all signs on or before
the expiration or termination of this Lease, the signs shall become the property
of Lessor without any credit or compensation to Lessee, and Lessor may, but is
not obligated to, remove and store or dispose of the signs and Lessee shall be
liable to Lessor for all costs incurred by Lessor in connection therewith.
Lessee shall indemnify and hold Lessor harmless from all loss, damage, cost,
expense, and liability in connection with such removal, storage, or
disposal.  If Lessee changes its name at any time, Lessee shall have the right
to make such changes to its signage as are necessary to reflect the changed
name, and may modify or change existing signs to do so.
 
SECTION 19.                                COMPLIANCE WITH LAW
 
Lessee shall not use the Premises for any unlawful purpose or act; shall not
commit or permit any waste or damage to the Premises; shall comply with and obey
all laws, regulations and orders of any governmental authority or agency; shall
comply with all reasonable directions of Lessor, including any reasonable,
non-discriminatory building rules and regulations, as may be promulgated and/or
modified from time to time by Lessor on reasonable notice to Lessee; and, shall
not do or permit anything to be done in or about the Premises which will in any
way unreasonably obstruct or interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them.  Lessor shall not be
responsible to Lessee for the nonperformance by any other tenant or occupant of
the Building of any of such building rules and regulations, but agrees to take
reasonable measures to assure such other tenants’ and occupants’ compliance.


SECTION 20.                                BROKERAGE CLAIMS AND FEES
 
Lessor and Lessee each represents and warrants that no broker has been involved
in this leasing of the Premises.  Lessor and Lessee each covenant to indemnify
and hold the other harmless from and against any and all cost, expense or
liability for any compensation, commission or charge claimed by any broker,
agent or person claiming by or through such party with respect to this Lease or
the negotiation hereof, except as provided herein.
 
SECTION 21.                                SUCCESSORS AND ASSIGNS
 
This Lease shall be binding upon and shall inure to the benefit of Lessor and
Lessee and their respective successors and permitted assigns.
 
SECTION 22.                                THIRD PARTY RIGHTS
 
Nothing herein, expressed or implied, is intended to or shall be construed to
confer upon or give to any person or entity, other than the parties hereto, any
right or remedy under or by reason of this Lease.
 
SECTION 23.                                NOTICES
 
All notices, requests and other communications hereunder will be in writing and
will be
 

-13-
 
 

--------------------------------------------------------------------------------

 

sent by (a) personal delivery, (b) overnight courier service that regularly
maintains a record of its deliveries, charges prepaid or (c) certified U.S.
mail, postage prepaid, return receipt requested, and addressed to the following
addresses, or to such other address of which Lessor or Lessee will have given
notice to the other as herein provided:
 
If to Lessor, to:                                     Bank Rentals, LLC
5006 Upper River Road
Jeffersonville, Indiana  47130


If to Lessee, to:                                     1st Independence Bank,
Inc.
8620 Biggin Hill Lane
Louisville, KY  40250
Attn:  N. William White


With a copy to:                                    MainSource Bank
201 North Broadway
Greensburg, Indiana  47240
Attn:  Daryl R. Tressler


All such notices, requests and other communications will be deemed to have been
sufficiently given for all purposes hereof on the date of delivery, if sent by
personal delivery, the day after deposit with the carrier, if sent by overnight
courier service, or upon receipt or rejection, if sent by certified U.S. mail,
return receipt requested.
 
SECTION 24.                                ASSIGNMENT AND SUBLETTING
 

 
24.1.
Except as is permitted by Section 25.2, Lessee shall not voluntarily, by
operation of law, or otherwise, assign, transfer, mortgage, pledge, or encumber
this Lease or suffer any person other than Lessee, its employees, agents,
servants, and invitees to occupy or use the Premises or any portion thereof
without the express prior written consent of Lessor, not to be unreasonably
withheld or delayed. Any attempt to do any of the foregoing without such written
consent shall be null and void and of no effect, and shall further constitute a
default under this Lease. If Lessee so requests Lessor’s consent, said request
shall be in writing specifying the duration of said desired sublease or
assignment, the date same is to occur, the name of the assignee or sublessee,
the exact location of the space affected thereby, and the proposed rentals on a
square foot basis chargeable thereunder.   Lessee’s request shall be submitted
to Lessor at least thirty (30) days in advance of the date on which Lessee
desires to make such assignment or sublease or allow such occupancy or use.
Within fifteen (15) days following Lessor’s receipt of Lessee’s request, Lessor
shall either (a) give notice to Lessee of its withholding of its consent; or (b)
give notice of its election, in its sole discretion, to either (i) grant such
consent, or (ii) elect to terminate this Lease with respect to the Premises or
any portion thereof to be affected by such assignment, sublease, or other event
specified above in which event Lessee shall be relieved of all of its
obligations hereunder, or (iii) suspend this Lease as to the space to be
affected by such assignment, sublease, or other event specified above for the
duration



-14-
 
 

--------------------------------------------------------------------------------

 


 
 
specified by Lessee in its notice, in which event Lessee will be relieved of all
obligations hereunder as to such space during said suspension, including a
suspension of the Rent hereunder in proportion to the portion of the Premises
affected thereby (but after said suspension, if the suspension is not for the
full term hereof, Lessee shall once again become liable hereunder as to the
applicable space).

 

 
24.2.
Notwithstanding Section 25.1, Lessee may assign or sublet this Lease to any
(i) state or national banking association acquiring substantially all of the
assets of Lessee or (ii) any state or federal savings and loan association or
federal savings bank acquiring substantially all of the assets of Lessee or
(iii) any bank or corporation which Lessee wholly owns and controls or which
wholly owns and controls Lessee or which is wholly owned by and controlled by a
bank or corporation which wholly owns and controls Lessee.  Notwithstanding the
foregoing, no such assignment shall be effective until such time as the assignee
or sublessee agrees in writing (i) to be bound by all of the terms and
conditions contained in this Lease, including, but in no way limited to, the
permitted use hereunder, and (ii) to assume all of the obligations of Lessee
under this Lease first accruing or arising on and after the effective date of
such assignment.

 

 
24.3.
Subject to the terms of Section 25.1(b)(iii), Lessee shall, despite any
permitted assignment or sublease, remain directly and primarily liable for the
performance of all of the covenants, duties, and obligations of Lessee
hereunder, and Lessor shall be permitted to enforce the provisions of this Lease
against Lessee or any assignee or sublessee without demand upon or proceeding in
any way against any other person.

 

 
24.4.
Consent by Lessor to a particular assignment or sublease shall not be deemed a
consent to any other or subsequent transaction.  If this Lease is assigned
without the permission of Lessor, then Lessor may nevertheless collect Rent from
the assignee or sublessee and  apply the net amount collected to the Rent
payable hereunder, but no such transaction or collection of Rent or application
thereof by Lessor shall be deemed a waiver of any provisions hereof or a release
of Lessee from the performance of the obligations of the Lessee hereunder.

 
SECTION 25.                                QUIET ENJOYMENT
 
Lessee, upon paying the specified rental and performing the other covenants
herein agreed by it to be performed, will peacefully and quietly have, hold and
enjoy the Premises for the Term without any let, hindrance, or molestation by
Lessor or any persons lawfully claiming under Lessor, subject only to the other
provisions of this Lease.
 
SECTION 26.                                SEVERABILITY
 
If any clause or provision of this Lease is illegal, invalid or unenforceable,
then and in that event, it is the intention of the parties hereto that the
remainder of this Lease will not be affected thereby, and it is also the
intention of the parties to this Lease that in lieu of each clause
 

-15-
 
 

--------------------------------------------------------------------------------

 

or provision of this Lease that is illegal, invalid or unenforceable, there be
added as a part of this Lease a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and be
legal, valid and enforceable.
 
SECTION 27.                                ENTIRE AGREEMENT; NO ORAL
MODIFICATIONS
 
Lessor and Lessee acknowledge and agree that, as between them, there are no
terms, conditions, covenants, obligations, representations or warranties,
express or implied, collateral or otherwise, forming part of or in any way
affecting or relating to this Lease, except as expressly set forth herein, and
that this Lease constitutes the entire agreement between them.  This Lease may
not be modified, amended, or supplemented, except by a subsequent agreement in
writing, executed by both Lessor and Lessee or their respective permitted
successors or assigns.  Lessor and Lessee shall enter into and execute a written
amendment or supplement to this Lease prior to the Commencement Date which
identifies and sets forth the missing terms and provisions in this Lease,
including, but not limited to, those in the Recitals and Section 1.6 (Premises
Size), Section 1.5 (Allowance), Section 3.1 (leased area and monthly Base Rent),
Section 3.6 (leased area and monthly Base Rent for Option Periods), Section 4.1
(Lessee’s Proportionate Share of Total Operating Expenses), Exhibit A, and
Exhibit C.
 
SECTION 28.                                APPLICABLE LAW
 
This Lease shall be governed by and construed in accordance with the internal
laws of the State of Indiana, without regard to its conflict of law provisions. 
The parties hereto (a) irrevocably consent to the exclusive jurisdiction and
venue of the courts of the State of Indiana, Clark County, and the United States
District Court for the Southern District of the State of Indiana, and (b)
irrevocably waive any and all objections to such consents.
 
SECTION 29.                                ATTORNEYS’ FEES
 
Each party shall bear its own costs and attorneys’ fees in connection with the
negotiation and execution of this Lease. However, in the event litigation is
needed to enforce this Lease, the prevailing party, whether by lawsuit or
whether by settlement before or after any lawsuit is filed, shall be entitled to
recover its costs, expenses, and reasonable attorneys’ fees incurred in the
enforcement of this Lease, including enforcing it as a defense.


SECTION 30.                                ESTOPPEL, SUBORDINATION AND
NON-DISTURBANCE; MEMORANDUM
 

 
30.1.
Lessee hereby subordinates this Lease, and the rights of Lessee hereunder, to
the title and lien of any Real Estate Mortgage, Assignments of Leases, and
Security Agreement, or the like, of record as of the date hereof and/or
hereafter placed of record (hereinafter referred to as a “Mortgage”), and to any
renewal substitution, extension, or replacement thereof; provided, however, that
so long as Lessee shall not be in default under the provisions of this Lease,
this Lease shall not be terminated nor shall any of Lessee’s rights and
obligations under this Lease be disturbed by any steps or proceedings taken by
any lender in the exercise of any of its rights under any Mortgage.



-16-
 
 

--------------------------------------------------------------------------------

 


 
30.2.
In the event of foreclosure of any Mortgage or execution of a deed in lieu
thereof, Lessee agrees to attorn to and accept the purchaser at any such sale or
grantee under a deed in lieu thereof as Lessor under this Lease for the
remaining balance of the Term of this Lease, subject to all of the terms and
conditions of this Lease.  Such purchaser or grantee shall likewise be bound to
Lessee under this Lease, but in not event shall such purchaser or grantee be
liable for any act or omission of any prior Lessor, be subject to any off-sets
or defenses which Lessee might have against any prior Lessor, or be bound by any
rent which Lessee might have paid to any prior Lessor for more than the current
month.

 

 
30.3.
Upon request of either party, a memorandum of this Lease shall be prepared and
placed of record.  The requesting party shall be responsible for all recording
costs.

 
SECTION 34.                                INTERPRETATION; INCORPORATION
 
The paragraph headings herein are solely for the convenience of reference and
shall be given no effect in the construction or interpretation of this
Lease.  The parties acknowledge that each has been represented by counsel in
this matter, and, for purposes of the rule of contract interpretation that
construes a document against its drafter, the parties agree that neither party
nor its counsel shall be considered the drafter hereof.  All recitals herein and
exhibits, schedules and related agreements attached hereto are incorporated
herein by this reference and expressly made a part of this Lease.
 
SECTION 35.                                APPROVALS
 
In the event the approval or consent of any party is required hereunder, such
approval or consent shall not be unreasonably withheld, conditioned or delayed,
unless this Lease specifically provides otherwise.
 


 


 


 
[The remainder of this page intentionally left blank.]
 

-17-
 
 

--------------------------------------------------------------------------------

 

Signed on August___, 2008 to be effective as of August 28, 2008.


LANDLORD:


Bank Rentals, LLC




By:   /s/ Charles L. Moore,
III                                                                                         
       Charles L. Moore, II, President


TENANT:


1st Independence Bank




By:    /s/ N. William
White                                                                               
       N. William White, President/CEO




STATE OF INDIANA                                         )
) SS:
COUNTY OF CLARK                                          )


The foregoing instrument was acknowledged before me, a notary public, this 28th
day of August, 2008, by Charles L. Moore, II, President of the company.


Commission Expires: 02-20-2011
   /s/ Berachah Payton
Notary Public
Berachah Payton
Resident of Clark County, IN


STATE OF INDIANA                                         )
) SS:
COUNTY OF CLARK                                          )


The foregoing instrument was acknowledged before me, a notary public, this 28th
day of August, 2008, by N. William White, President & CEO of 1ST INDEPENDENCE
BANK, A KENTUCKY BANK, on behalf of the bank.


Commission expires: 02-20-2011
   /s/ Berachah Payton
Notary Public
Berachah Payton
Resident of Clark County, IN



-18-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


RENEWALS




The Term of this Lease shall be extended for an additional 5 years, with
automatic renewals thereafter for additional 5 year terms unless this Lease is
terminated as provided herein.  In the event of automatic renewal, the terms of
the Lease, except as specifically provided in this Exhibit B, shall remain in
full force and effect unchanged.


At any time following the expiration of the Initial Term, either party shall
have the right to terminate this Lease upon at least six (6) months prior
written notice to the other party.  In the event of a termination pursuant to
this provision, Lessee shall remove its property and signage in accordance with
the terms of Sections 14 and 19 of this Lease.



-19-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
INDEMNITY AGREEMENT
 

 
 
 

--------------------------------------------------------------------------------

 
